— Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered June 19, 1990, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of imprisonment of 25 years to life, unanimously affirmed.
Defendant was charged with both intentional and depraved murder for stabbing his former girlfriend shortly after numer*533ous friends had seen them arguing in a park. The jury returned a guilty verdict on the depraved murder count, and defendant now contends that this count should not have been submitted, as the evidence supported only a finding of intentional conduct. This is, in fact, the very opposite of the argument defendant advanced to the jury. Moreover, a reasonable view of the evidence supports the finding that despite defendant’s threats before decedent arrived in the park, he had acted not with intent to kill, but with a wanton indifference to her life that created a grave risk of death (see, People v Roe, 74 NY2d 20, 24). The wound inflicted, which punctured a lung, required substantial force, and was so deep it was virtually certain to be fatal, although he stabbed her only once in the back and left her still conscious.
We have considered defendant’s remaining contentions, although unpreserved, and find them to be without merit. Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.